                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

Teamsters Local Union No. 727                    :
Health & Welfare Fund, by and through its        :
Board of Trustees, Michael DeGard,               :
John T. Coli, Jr., Nicholas Micaletti;           :
Stephanie Brinson, John McCarthy,                :      Case No. 18-cv-7388
Gregory T. Youmans, Carl S. Tominberg and        :
Robert Sheehy,                                   :
                                                 :      Hon. Matthew F. Kennelly
              and                                :
                                                 :
Teamsters Local Union No. 727 Legal              :      Magistrate Judge Jeffrey Cole
and Educational Assistance Fund,                 :
by and through its Board of Trustees,            :
Michael DeGard, John T. Coli, Jr.,               :
Nicholas Micaletti, Stephanie Brinson,           :
John McCarthy, Gregory T. Youmans,               :
Carl S. Tominberg and Robert Sheehy,             :
                                                 :
              and                                :
                                                 :
Parking Industry Labor Management                :
Committee, by and through its Board              :
of Trustees, John T. Coli, Jr.,                  :
James Buczek, and Michael Prussian,              :
                                                 :
                               Plaintiffs.       :
                                                 :
                     v.                          :
                                                 :
Courtesy Valet Service, Inc.                     :
                                                 :
                               Defendant.        :


                    MOTION TO REINSTATE AND FOR JUDGMENT

       NOW COME Plaintiffs Teamsters Local Union No. 727 Health and Welfare Fund,

Teamsters Local Union No. 727 Legal and Educational Assistance Fund and Parking Industry




                                             1
Labor Management Committee (“Plaintiffs”) and for their Motion to Reinstate and Judgment,

state as follows:

   1. On March 19, 2019, Plaintiffs and Defendant Courtesy Valet Services, Inc.

       (“Defendant”) entered to into a Deferment, Tolling and Settlement Agreement

       (“Agreement”), attached hereto as Exhibit A, and pursuant to the Agreement this matter

       was dismissed without prejudice on March 19, 2019. Dkt. No. 11.

   2. To date, Defendant has defaulted on the Agreement by failing to stay current on its financial

       contribution obligations to the Funds by failing to stay current with ongoing monthly

       contributions. Ex. A, ¶4.

   3. On January 17, 2020, counsel for Plaintiffs sent a 10-day notice of default letter to

       Defendant. Attached hereto as Exhibit B is a copy of the January 17, 2020 letter.

   4. On January 17, 2020, Defendant made a payment for $8,665.00 toward the outstanding

       balance.

   5. To date, Defendant owes $998.37 for interest on delinquent contributions.

   6. Additionally, Plaintiff incurred additional attorney’s fees and costs in the amount of $4,

       934.50 in relation to this litigation. Attached hereto as Exhibit C is the Declaration of

       Cara M. Anthaney.

   7. Due to Defendant’s default, Plaintiffs are entitled judgment in the full amounts set forth

       herein in the amount of $998.37 plus $4, 934.50 in legal fees and costs, plus any

       additional amounts due the Plaintiffs including, without limitation, interest, liquidated

       damages, additional attorney fees and court costs, and further audit expenses.

           WHEREFORE, the Plaintiffs pray that the Court grant the following relief:

           (a) That the Court reinstate this matter;



                                                   2
          (b) That the Court enter judgment in favor of the Plaintiffs in the full amounts set forth

          in in the amount of $998.37 plus $4, 934.50 in legal fees and costs, plus any additional

          amounts due the Plaintiffs including, without limitation, interest, liquidated damages,

          additional attorney fees and court costs, and further audit expenses; and

          (c) That the Court order such other relief that the Court deems just and appropriate.



                                             Respectfully submitted,

                                             ILLINOIS ADVOCATES, LLC

                                               s/ Cara M Anthaney
                                             CARA M. ANTHANEY. ESQUIRE
                                             77 W. Washington, Suite 2120
                                             Chicago, IL 60602
                                             Office       (312) 346-2052
                                             Facsimile    (312) 492-4804
                                             Email cara.anthaney@iladvocates.com


                                             Counsel to Plaintiffs Teamsters Local Union No.
                                             727 Benefit Funds and Trustees
Dated: January 30, 2020




                                                3
